Citation Nr: 0310390	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-17 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including a right acoustic schwannoma.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active naval service from March 1957 to 
January 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Boston, 
Massachusetts, which denied service connection for residuals 
of a head injury, including a right acoustic schwannoma.  

The veteran's claims folder was subsequently forwarded to the 
RO in Providence, Rhode Island.


REMAND

The veteran's service medical records show that in November 
1960, he sought medical treatment for a scalp laceration, as 
well as bruises on his lower back and buttocks, after he fell 
out of his bunk.  The remaining service medical records are 
negative for pertinent complaints or abnormalities.  At his 
January 1961 service separation medical examination, no 
pertinent abnormalities were identified.  It does not appear 
that the veteran underwent audiometric testing in service.

In November 1996, an MRI study of the veteran's brain was 
performed in connection with his complaints of longstanding 
right ear deafness since a remote head injury.  (The medical 
evidence of record documents substantial right ear hearing 
loss as early as 1983).  The MRI study revealed a large and 
cystic tumor mass.  In January 1997, the veteran underwent a 
right suboccipital craniotomy for a complete resection of the 
right cerebellar pontine mass.  A subsequent pathology report 
revealed a schwannoma.  

In May 1997, the veteran filed a claim of service connection 
for residuals of a head injury, including a tumor.  He 
indicated that he had sustained a head injury in service and 
began to notice hearing loss shortly thereafter.  He 
indicated that, since that time, his hearing had deteriorated 
and he had been diagnosed as having a slow growing brain 
tumor which had recently been surgically removed.  

In connection with his claim, the veteran underwent a VA 
medical examination in June 1997, at which he reported that 
he had sustained a head injury in service followed by hearing 
loss.  He indicated that an MRI was performed in connection 
with his complaints of longstanding hearing loss and revealed 
an acoustic neuroma on the right side.  After examining the 
veteran, the diagnoses were status post head trauma in 
service with concussion, and status post resection of right 
acoustic schwannoma with residuals.  The examiner did not 
comment on the etiology of the veteran's schwannoma.  

After reviewing the evidence of record, the RO denied the 
veteran's claim of service connection for residuals of a head 
injury on the basis that the record contained no medical 
opinion to link the veteran's in-service head trauma with his 
post-service right acoustic schwannoma.  

Since the RO's most recent rating decision, however, there 
was a change in the law with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

Under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2002).  
The requirements set forth in paragraph (C) could be 
satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.

In this case, the Board notes that the service medical 
records document a head injury.  Additionally, the veteran 
has provided evidentiary assertions regarding longstanding 
hearing loss since the in-service head injury, and the post-
service medical evidence documents a right acoustic 
schwannoma in 1996.  Given the medical evidence of record, as 
well as the statements of the veteran, a VA medical 
examination and opinion is necessary in this case.  Again, 
the record currently contains no medical opinion regarding 
the etiology of the veteran's post-service right acoustic 
schwannoma.  

To ensure that VA has met its duty to assist the veteran and 
to ensure due process, the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his claim 
of service connection for residuals of a 
head injury, including a right acoustic 
schwannoma.  These records should include 
all post-service medical treatment for 
the veteran's hearing loss.  After 
securing any necessary authorization for 
the release of medical information, the 
RO should attempt to obtain copies of the 
treatment records (not already of 
record).

2.  After the above records have been 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA neurological examination to determine 
the nature and etiology of his right 
acoustic schwannoma.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
post-service acoustic schwannoma is 
causally related to the veteran's active 
service or any incident therein, 
including the documented head injury.  
The examiner should also provide an 
opinion as to the likely date of onset of 
the veteran's right acoustic schwannoma, 
to include stating if it is at least as 
likely as not that such schwannoma was 
present during the veteran's period of 
active service.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should 
institute corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




